DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 5 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The impermeable material is not found or described in the specification. The phrase “can accommodate various plastic flexibility”, is mentioned one time in the specification. However, it is not described in the specification. How is this being done? The phrase “where others in close proximity are not likely to inhale it” is not described in the specification. The phrase “protect the musician’s skin from irritation” is not found or described in the specification. How is this being done? 

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite and functional or operational language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  Note the format of the claims in the patent(s) cited.  The narrative form of the claims includes the “that have”, “that allow”, “”with”, “that can”, “which open wide enough”, “but then”, “where others in close proximity are not likely to inhale it””, “If needed”, “designed to”, “are not needed”, “while resisting”, “but is not limited to”, “so as to not”, “or interfere”, “that is”, “and simple to wipe down and keep clean”, “passing through it”, “used in said”, “maintains the tonal quality”, “travel through them”, “that is used”, “penetrating through them”, “that release”, “encloses musical instruments”, “can accommodate various plastic flexibility”, ”Air is vented”,  “that is strong enough, and “does not perceptibly”.  

6.	Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 1-17 are replete with lack of antecedent informalities: “The proximal”, “the neck”, “the escape”, the clear material”, “the tonal”, “the sound”, “the filter materials”, “the clear materials”, and “the materials”. The applicant is behooved to review all of the claims for such lack of antecedent informalities. 
	The following phrases are vague and fail to disclose the applicant’s invention: 
“designed to”, “can be”, “ “travel through them”, “penetrating through them”, ” through the hand ports of claim 6 and filtered vent(s) of claim 10”, “The clear or translucent part”, “may include but is not limited to”, “so as not to”, “passing through it”, “translucent impermeable material of claim 13 used in said instrument shield in Claim 1”, and “travel through them while still”.
The claims cannot begin with “If needed”.

7.  At this time art has not been applied to the claims. The applicant is behooved to correct the 35 USC 112 rejections for clarification.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837